PRIVATE INSTRUMENT OF
QUOTAHOLDERS AGREEMENT OF


"GLOBAL MILK NEGOCIOS e ADMINISTRACAO DE BENS PROPRIOS LTDA


By this Private Instrument and in the best legal form, the parties below:


I) CASTROL LLC., A company duly constituted under the laws of the State of
Delaware, United States of America, based at 160 Greentree Drive, Room 101,
Dover in Kent County, 19904, herein represented by its Attorney Mr.
Edison Carmagnani, Brazilian, married, businessman, holder of Identity Card n˚
2.256.983 SSP/SP, and Individual Taxpayer Registration with the Federal Revenue
Service CPF 063.543.788-00, resident and domiciled at Rua Bartira, nº 482, apt.
131, Perdizes, in São Paulo, São Paulo, CEP 05009-000 (hereinafter referred only
as CASTROL) and
 
II) B&D FOOD CORP., A company duly incorporated under the laws of Delaware,
headquartered at 575 Madison Avenue, in New York City, NY, USA, herein
represented by its President, Mr. Daniel Ollech,Brazilian Passport n CP554471,
resident and domiciled at Derech Hahoresh 96 ,Jerusalem Israel and Its Brazilian
Legal Representative Mr Javier Yano Feijo,Uruguaian,divorced ,Business
administrator holder of national identity vard RNE n W275.706 and enrolled at
the Brazilian Internal Revenue service  under CPF n 035316128-40 resident at Rua
Barata ribeiro 323 ,cj 11 ,Cerqueira Cesar,in the city of Sao Paulo ,State of
Sao Paulo  (hereinafter called simply B&D);
 
Which, hereinafter, called "Partners", hold 100% (hundred percent) of shares
representing the capital of GLOBAL MILK BUSINESS AND PERSONAL PROPERTY
MANAGEMENT LTD., headquartered at Avenida dos Tajurás, n˚236 in Cidade Jardim in
the city of São Paulo - SP, CEP 05670-000, with its articles of incorporation
and bylaws duly filed in the Board of Trade of the State of São Paulo - JUCESP
under n˚ 35222921829, and registered at the Federal Revenue Service –
Registration of Corporate Tax Payers - CNPJ under n˚ 10.605.431/0001-35
(hereinafter simply called GLOBAL MILK).
 
PRELIMINARY CONSIDERATIONS
 
Whereas it is the partners wish to preserve the social interests of GLOBAL MILK,
and maintain the regularity of its activities;
 
Whereas the partners believe that to achieve these objectives, it is imperative
to regulate the coexistence between them, through this present regulate
agreement of shareholders relationship (the "Agreement of quotaholders");

 
 

--------------------------------------------------------------------------------

 

Whereas the members believe it is necessary to define some rules for good
living, company administration, quotas transactions among members and between
them and third parties outside the current corporate composition, among other
matters;
 
Whereas the members have as scope, with the rules of these conducts, the
perpetuation of GLOBAL MILK as well as the preservation of its social purposes;
 
The Partners have between them, and fair contracted, this Quotaholders´
Agreement, embodied in the following:
 
CHAPTER I – OF DEFINITIONS
 
CLAUSE 1st - The terms in this Agreement of Quotaholders shall have the meaning
of law, unless another definition is specifically assigned to them:
 
1. Agreement of quotaholders: It is this instrument, which consists of a set of
principles, standards, criteria and mechanisms aimed at regulating the
relationship between the partners and tasks of each of the members individually,
to optimize and operationalize their relations, and, taking as objectives and
valuable purposes the preservation of activities and the social purposes of
GLOBAL MILK.
 
2. Additive: Instrument written and duly signed by the Partners and which
partially amends the Agreement of quotaholders.
 
3. Administrator: Individual, partner or no partner, to be responsible for the
administration of the company elected by the partners in accordance with the
provisions of the Agreement of quotaholders,  executed separately by the
Partners.
 
4. Articles of Incorporation and Bylaws: It is the Articles of Incorporation and
Bylaws of GLOBAL MILK and encompasses all contract changes.
 
5. Dividends: Dividends are the portion to be distributed among members, based
on the profit determined by the GLOBAL MILK.
 
6. GLOBAL MILK: it is the GLOBAL MILK NEGOCIOS E EMPREENDIMENTOS LTDA, already
qualified in the preamble, including the company, its shareholders, directors
and administrators, also including the headquarters and branches that may exist.
 
7. Confidential Information: Any written or verbal information that any of the
partners, employees, related companies or individuals have access because of
their position, including but not limited to business information, societal,
economic, products, goods and services, financial statements, know-how,
techniques, designs, specifications, drawings, prints, diagrams, formulas,
models, flowcharts, sketches, photographs, plans, computer programs, CDs, disks,
diskettes, tapes, contracts, business plans , processes, projects, products,
specifications, customers, suppliers, and/or distributors, price and cost
structure, definitions, marketing information, and other technical, financial or
commercial, among others. This information will be protected by the Partner
under this Agreement of quotaholders.

 
 

--------------------------------------------------------------------------------

 
 
8. Shares: Share of capital division, the value set in the social contract of $
R$40.04 (real) each.
 
9. Resigning  Partner: Partner who voluntarily chooses not to be part of the
Global Milk, selling its shares, which must be made in accordance with Clause 4
of the Agreement of quotaholders.
 
10. S. TEIXEIRA: It is the S. TEIXEIRA FOOD PRODUCTS LTD., limited company
headquartered at Avenida Faustino Ramalho, nº 110, Vila Galvão in the
municipality of Guarulhos, São Paulo, registered at the Federal Revenue Service
– Registration of Corporate Taxpayers CNPJ under n˚ 64.111.206/0001-71 and with
its Articles of Incorporation and Bylaws duly filed in the Board of Trades of
the State of SãoPaulo - JUCESP under the n˚ 3520954034-5.
 
11. PARALEITE: It is PARALEITE FOOD PRODUCT LTD., limited company headquartered
at Rodovia PA-150, Km 5,2 s/nº, (without a number), in the city of Maraba, State
of Pará, CEP 68500-000, duly registered at the Federal Revenue Service –
Registration of Corporate Taxpayers CNPJ under n˚ 03.418.426/0001-58 with its
Article of Incorporation and Bylaws duly filed in the Board of Trades of the
State of Pará under n˚ 15.20070561-2.
 
CHAPTER II – OF THE DISTRIBUTION AND
RECEIPT OF DEVIDENDS
 
CLAUSE 2 – In Case of distribution of dividends by GLOBAL MILK it shall  be
distributed on the month of March subsequent to the closing of the preview year
annual financial report s unless prior agreement, distributed in proportion to
the social participation of each of the Partners and can be made unbalanced if
there is unanimous approval of Partners.
 
CHAPTER III - THE ASSIGNMENT AND TRANSFER OF SHARES
 
CLAUSE 3 - The Partners may sell and/or transfer their shares to any title, in
whole or in part, to persons outside the company provided the transaction is in
accordance with the right of preference described below.
 
CLAUSE 4 - If any of the Partners wish to leave GLOBAL MILK voluntarily, they
must offer their shares in writing to the other Partners with at least sixty
(60) days, informing the other Partners of its intention not to continue with
GLOBAL MILK , being guaranteed the right of preference to the other partner for
a period of thirty (30) days.

 
 

--------------------------------------------------------------------------------

 

Sole Paragraph: In case of any transfer of shares to be held on a voluntary
basis, by sale, assignment or any other form of transfer, is defined the right
of preference for the acquisition of the shares subject to transfer under the
same conditions of price, form and term of payment, in the following order for
the right of preference.
 
CLAUSE 5 - Respecting the right of preference above regulated the eventual sale
or transfer, to any title of the shares is still subject to the rules of tag
along.
 
First paragraph: If the shareholder or unit controller receives a third party
proposal wishing to acquire control of GLOBAL MILK, they must do so under the
condition precedent so as to send the proposal to other Partners in advance,
notice stating the amount of shares that will be object of disposition, and
containing all the information necessary to initiate this procedure here in the
form of provisions, expressly stating that it is to the right of tag-along. The
notification shall be within 30 (thirty) days of receipt, so that the other
Partners can express the wish to include in the offer, their respective shares,
in whole or in part, and submit them to the procedure of tag-along together with
the Partner or Unit Controller.
 
Second paragraph: At the end of the period of thirty (30) days that addresses
the above paragraph, without the other partner expresses its intention to
include their shares in the procedures for tag-along, the partner or Unit
Controller is free to proceed with the offer , observing the right of preference
under this instrument.
 
Second paragraph: The amount to be paid to Minority Partner(s) will be of 100%
(hundred percent) of that paid to Partner or Controller Unit.
 
Third paragraph :At the end of the period of thirty (30) days that addresses the
above paragraph, without the other partner expresses its intention to include
their shares in the procedures for tag-along, the partner or Unit Controller is
free to proceed with the offer , observing the right of preference under this
instrument
 
CHAPTER IV – OF ADMINISTRATION
 
CLAUSE 6 - The Partners agree that the administration of the Global Milk shall
be held as stipulated in the Bylaws and in this Agreement of Quotaholders, and
the value of the monthly withdrawal for pro labor, will be determined by
unanimous resolution of the Partners.
 
Sole Paragraph The partners agree, that a consultant should be hired(company or
person)and Nominated By B&D, for the operational activities of Global Milk,
having the same powers of the other administrators, acting under a power of
attorney  given by Global Milk, irrevocably for the time period of 5 Years.

 
 

--------------------------------------------------------------------------------

 
 
CLAUSE 8 – The partners agree ,that the administration of Global Milk should be
exercised always jointly between the representatives or administrators indicated
by each one of the partners proportional to each quotas. B&D will indicate one
plus the Consultant  and Castrol the other one.
 
Sole Paragraph: The provision of this article can not be revoked under any
circumstances, being pre-agreed between the parties that the administration must
be in the form established in this instrument .
 
CLAUSE 9 - It is the responsibility of the partner B&D to indicate its
representative and administrator in Global Milk as mentioned in the previews
clause.
 
First Paragraph: The CASTROL partner  approves the indication of the legal
representative and adminstartor made by B&D , Mr Javier Tano Feijo previously
qualified for the period of 5 years stating at this date.
 
Second Paragraph: The Partner B&D Approves the indication of the legal
representative and administrator done by Castrol,Mrs Giovavva
Benetti,Brazilian,single,Administrator  holder of National Identity Card RG n
33.020 090-2 Inscribed at the Brazilian Internal revenue Service  CPF n
230.407.128-70 resident at Alameda Itapecuru 473, apto 1212,Centro
Comercial,Alphaville,Barueri,State of Sao Paulo,06454-080
 
CLAUSE 10 - The Partners agree that the administrators are obliged to sign, for
the minimum period of 05 (five) years, with the S. TEIXEIRA and the PARALEITE
services of industrialization by order, and the figures for this engagement will
be defined in contract itself, the amounts and for this order will be defined at
the contract itself.
First Paragraph: The Services of industrialization ordered and back office
signed by the parties , could  not be rescinded by S.Teixeira Nor Paraleite in
the period of 5 years ,being that the renewal option for another period of 5
years will be at Global Milk option, without possibility of refusal By
S.Teixeira or Paraleite on penalty of paying a daily  fine equivalent to the
daily production and service provided on the six month prior .
 
Second Paragraph: This article shall not apply if the companies S. TEIXEIRA and
PARALEITE have been incorporated by GLOBAL MILK.
 
 
 

--------------------------------------------------------------------------------

 
 
CHAPTER V – OF THE USE OF BRANDS

CLAUSE 11 - It is forbidden to Partners, members of administration or not, the
use of names, trademarks, symbols or signs of any term of ownership of
GLOBAL MILK, which are of its use by right, or the companies for which it
provides service for any purposes other than the business and these activities,
to obtain benefits or advantages for themselves or for others.
 
Paragraph One: GLOBAL MILK exclusively may use the trademarks to be transferred
and/or sold by S. TEIXIEIRA and PARALEITE under Joint Venture Agreement.
 
Second paragraph: The regulations of the use of brands, its sale and transfer
will be provided in specific instrument developed by the parties and now fully
ratified.
 
CHAPTER VI – OF THE CONFIDENTIALITY
 
CLAUSE 12 - The Confidential Information shall be used solely for the purpose
intended and can not, under any circumstances, be disclosed to third parties not
related to the activities of the GLOBAL MILK, being competitors or not.
 
First Paragraph: The Partners undertake to maintain strict confidentiality of
any Confidential Information, and is therefore prohibited from disclosure to
third parties, whether individuals and/or legal.
 
Second Paragraph: A partner may only disclose information referred to above
clause, in agreement and with express permission of all Partners and
stakeholders, provided they respect the terms of the Statement of
Confidentiality signed between the Partners and others.
 
Third paragraph: All information obtained verbally or in writing, on GLOBAL MILK
and their activities are considered Confidential Information except:
 
(a) information and data that are publicly disclosed by third parties;
(b) information and data that are obtained by Partners from third parties;
(c) information and data which disclosure is required by public authorities;
 
Fourth paragraph: The Partners undertake not to disclose under any pretext the
Confidential Information during the term of this Agreement of Quotaholders and
by the period of 2 years after their withdrawal from GLOBAL MILK.
 
Fifth paragraph: The Partners will be obliged to return all documents of
ownership of GLOBAL MILK, including but not limited to technical advice, opinion
of market research, files, correspondence, plans, notes, research, customer
lists and documents of when planning their withdrawal or exclusion, to any
title, of the table of quotaholders.
 
Sixth paragraph: It applies to this Agreement all terms of the Term of
Confidentiality signed between Partners and including non-members.
 
 
 

--------------------------------------------------------------------------------

 
 
CHAPTER VII- COMMUNICATIONS
 
CLAUSE 13 - All warnings, notices or other communications required by virtue of
this Agreement of Quotaholders or of the Articles of Incorporation and Bylaws
will be sent in writing and considered received if sent by registered letter
with acknowledgment of receipt or express delivery service, and any otherwise
proof of delivery, when received at the addresses declined in the preamble of
this instrument.
 
CHAPTER VIII – SPECIFIC IMPLEMENTATION
 
CLAUSE 14 - The Partners agree among themselves that the provisions of this
Agreement of Quotaholders are subject to specific enforcement of its terms, as
forecast in the legal paragraph 3 of Article 118 of Corporation Law (Law No.
6.404/76), supplementary applied to Global Milk under Article 1053 of the
Brazilian Civil Code (Law No. 10406/2002).
 
CHAPTER IX – OF GENERAL PROVISIONS
 
CLAUSE 15 – The present Agreement of Quotaholders may be revised and modified at
any time, provided it is in writing and with the unanimity decision of the
Partners.
 
CLAUSE 16 - Any change in the composition of the corporate framework of
GLOBAL MILK, the present Agreement of Quotaholders shall be ratified and added,
reflecting the admission of new partner or member, individuals or companies.
 
Sole Paragraph: Subject to the addition or ratification above, this Agreement of
Quotaholders will remain valid among the remaining Partners, forcing them and
linking them to the formalization of additive or new Agreement of Quotaholders
in all its terms and conditions.
 
CLAUSE 17 - If one or more provisions of this Agreement of Quotaholders is
considered invalid or unenforceable by any court or jurisdiction, this fact does
not invalidate the other provisions in this act, which will remain in full
force.
 
And for being so certain, and fair contracted, the Partners sign the Agreement
of Quotaholders in 02 (two) copies of equal content and form in the presence of
02 (two) witnesses, which this act support.



Partners:
 

 
B&D FOOD CORPORATION
Q: Daniel Ollech / Javier Tano Feijo

 
 
 

--------------------------------------------------------------------------------

 
 

 
CASTROL LLC.
Q: Edison Carmagnani

 
Assenting Parties:
 
 
Javier Tano Feijo

 

 
Giovanna Benetti
   
S. TEIXEIRA FOOD PRODUCTS LTD.
Q: Solon Teixeira de Rezende Junior / Sônia Pistori Teixeira
   
PARALEITE FOOD PRODUCT LTD.
Q: Solon Teixeira de Rezende Junior / Sônia Pistori Teixeira

 
Assenting Party (estate of Solon Teixeira de Rezende):


 

 
STELLA PISTORI TEIXEIRA
RG No: 5839583-3
Passport No: 274878298-47
   
SOLANGE PISTORI LIBONATI TEIXEIRA
RG No: 8195261-2
Passport No: 039414308-66
   
SOLON TEIXEIRA DE REZENDE JÚNIOR
RG No: 7757975-6
Passport No: 052301338-80
   
SONIA TEIXEIRA PISTORI
RG No: 8195096
Passport No: 063412388-47

 
 
 

--------------------------------------------------------------------------------

 
 
Witnesses:
 
Geroncio O.Moreira
 
2.Ivania Sobral De Brito
                 


 
 

--------------------------------------------------------------------------------

 
